DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 87-90, 92, 94-96, 98-106 are pending in the instant application.   Claims 104-106 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention

2.	Claims 87-90, 92, 94-96. 98-103 are under consideration in this Office Action.


3.	In view of the claim amendment filed 06/14/2021 the previous objection to the title has been withdrawn.

4.	The previous rejection of claim 19 on the basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of the claim amendments and arguments filed 06/14/2021.

5.	The previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendments and arguments filed 06/14/2021.

6.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the claim amendments and arguments filed 06/14/2021.

7.	The previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 and 18 of copending application Serial No. 16448292 has been withdrawn in view of the claim amendments and arguments filed 06/14/2021.





Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 87-90, 92, 94-96. 98-103 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019) in view of Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record).
The arguments filed 06/14/2021 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims are not limited to the genetically modified microorganism having both the a) silencing synthetic metabolic valves that silences gene expression of fabI, gltA, ldp, zwf, or udhA gene and b) the proteolytic synthetic metabolic valves that controls proteolysis of a fabI, gltA, ldp, zwf, or udhA enzyme. 
According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The references of  Lynch 2015 and Lynch 2016 teach and/or suggest a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation, where the genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key enzymatic enzyme, which reads on enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of an enzyme, wherein the one or more enzymes are the same or different between the valves.  Lynch 2016 teaches a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109); and  Lynch 2016 teaches silencing gene expression via CRISPR interference (Figure 2 and pages 107).  Lynch 2016 teaches that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108), where a modified strain of E. coli was engineered to produce high-levels of 3-hydroxypropionate (3-HP), through the metabolic precursor malonyl-CoA, using a two stage fermentation process and a metabolic valve relying on a temperature sensitive essential enzyme (page 109, right column, 1st and 2nd paragraphs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of Lynch 2016 to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, or comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified E. coli in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type E. coli the growth of the genetically modified E. coli is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to a simple and efficient method for producing an amino acid including alanine using genetically modified E. coli where growth is slowed or stopped and alanine production is enhanced.  In view of the reference teachings it would have been obvious to adjust the culturing conditions to allow the genetically modified E. coli to produce the large amounts of alanine as routine optimization and/or as desired.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying E. coli to produce a desired product including alanine are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.  The reference teachings and rejection have been stated in the previous Office Action.
Amending the claims to recite that the one or more synthetic metabolic valves comprise both a) at least one silencing synthetic metabolic valve that silences gene expression of a fabI, gltA, ldp, zwf, or udhA gene; and b) at least one proteolytic synthetic metabolic valve that controls proteolysis of a fabI, gltA, ldp, zwf, or udhA enzyme would aid in overcoming the rejection.  


Conclusion

11.	No claims are allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652